                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


ALAN D. HALPERIN and
EUGENE I. DAVIS,

                       Plaintiffs,

               v.                                             Case No. 19-C-1561

MARK R. RICHARDS, et al.,

                       Defendants.


    DECISION AND ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS


       In late 2001, the employees of Appvion, Inc. contributed nearly $107 million from their

401(k) retirement accounts to an employee stock ownership plan (ESOP), which was used to

purchase all of the common stock of Paperweight Development Corporation (PDC). PDC then

used the employee contributions, along with other financing, to purchase Appvion from its parent

company, Arjo Wiggins Appleton. On October 1, 2017, some 16 years later, Appvion filed

voluntary petitions for relief under Chapter 11. Under the Chapter 11 Plan of Liquidation,

Plaintiffs were given authority to pursue certain causes of action on behalf of the estate. Plaintiffs

commenced an adversary proceeding in the U.S. Bankruptcy Court for the District of Delaware on

November 30, 2018, for the benefit of certain Appvion creditors, against a number of former

Directors and Officers of Appvion Inc.; Argent Trust Company, which served as the trustee of the

ESOP from 2014 to 2017; and Stout Risius Ross, Inc. and Stout Risius Ross, LLC (Stout), which

provided stock valuations from 2014 to 2017.

       The complaint alleged that the Director and Officer Defendants breached their fiduciary

duties (Counts I through III); that the ESOP Committee Members, Argent, and Stout aided and




         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 1 of 8 Document 40
abetted the Director and Officer Defendants in breaching their fiduciary duties (Counts IV through

VI); and that certain Director and Officer Defendants received illegal dividends in violation of

Delaware state law (Counts VII and VIII). The complaint also asserted avoidance actions against

certain Director and Officer Defendants, Stout, and Argent (Counts IX through XVIII). Plaintiffs

filed a first amended complaint on February 19, 2019. On March 19, 2019, the Director and

Officer Defendants and Argent filed motions to dismiss. Plaintiffs filed a Second Amended

Complaint and then a Revised Second Amended Complaint. The parties stipulated that the

motions to dismiss had equal applicability to the Revised Second Amended Complaint. On

October 23, 2019, the U.S. Bankruptcy Court for the District of Delaware ordered that the venue

of Counts I through VIII be transferred to this court.

       This matter comes before the court on the defendants’ motions to dismiss. The defendants

assert that Plaintiffs’ state law claims are preempted by the Employee Retirement Income Security

Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq. For the reasons that follow, the defendants’

motions to dismiss will be granted and the case will be dismissed.

                                      LEGAL STANDARD

       A motion to dismiss tests the sufficiency of the complaint to state a claim upon which relief

can be granted. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990); see Fed. R. Civ.

P. 12(b)(6). When reviewing a motion to dismiss under Rule 12(b)(6), the court must accept all

well-pleaded factual allegations as true and draw all inferences in the light most favorable to the

non-moving party. Gutierrez v. Peters, 111 F.3d 1364, 1368–69 (7th Cir. 1997); Mosley v.

Klincar, 947 F.2d 1338, 1339 (7th Cir. 1991). Rule 8 mandates that a complaint need only include

“a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The plaintiff’s short and plain statement must “give the defendant fair notice of



                                                 2

         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 2 of 8 Document 40
what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007). While a plaintiff is not required to plead detailed factual allegations, it must plead

“more than labels and conclusions.” Id. A simple, “formulaic recitation of the elements of a cause

of action will not do.” Id. A claim is plausible on its face when “the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

                                         BACKGROUND

       Prior to 2001, Appvion, or as it was then known, Appleton Papers, Inc., offered its

employees a traditional Section 401(k) retirement plan. In late 2001, the employees of Appvion

contributed nearly $107 million of their retirement accounts to an ERISA-governed employee

stock ownership plan (ESOP) to be used to purchase all of the common stock of Paperweight

Development Corporation (PDC). PDC then purchased Appvion from its parent company, Arjo

Wiggins Appleton, and Appvion employees continued to use their tax-deferred retirement savings

to purchase additional stock throughout their employment. Upon an employee participant’s

retirement, the ESOP would repurchase the participant’s PDC common stock at fair market value.

On May 28, 2014, Argent became the ESOP’s trustee and was supervised by the ESOP Committee.

As the trustee, Argent was to determine the fair market value of PDC common stock, among other

duties. Argent hired Stout to make the fair market value determination.

       Plaintiffs allege that the ESOP frequently did not have sufficient cash from employee

contributions to cover the cost of ESOP distributions to employee participants, so the ESOP

borrowed money from PDC. Compl. ¶ 115, Dkt. No. 2. PDC, in turn, borrowed funds from

Appvion to meet the ESOP’s repurchase obligations, and Appvion borrowed money from its

lenders to fund its loans to PDC. Id. ¶ 116. Of course, Appvion also had other financial obligations



                                                  3

         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 3 of 8 Document 40
and commitments. In October 2017, Appvion filed voluntary petitions for relief under Chapter 11.

Plaintiffs claim that this “litigation involves harmful and destructive manipulation of [Appvion’s]

corporate enterprise by certain . . . directors and officers, and the advisers they engaged to oversee

and administer the core functions of the Appvion, Inc. Savings and Employee Stock Ownership

Plan.” Id. ¶ 1. Plaintiffs assert that “hundreds of millions of dollars of creditor claims against

Appvion and Paperweight Development Corp. have gone unpaid.” Pl.’s Br. at 10, Dkt. No. 28.

                                            ANALYSIS

       The defendants assert that Plaintiffs’ claims are preempted by ERISA’s conflict preemption

provision, Section 514 of ERISA, 29 U.S.C. § 1144(a). The purpose of ERISA preemption is to

ensure uniformity of benefit law and protect the interests of plan beneficiaries. See Aetna Health

Inc. v. Davila, 542 U.S. 200, 208 (2004). “To this end, ERISA includes expansive pre-emption

provisions . . . which are intended to ensure that employee benefit plan regulation would be

exclusively a federal concern.” Id. (quotation marks and citations omitted). ERISA has two

distinct preemption provisions: complete preemption under ERISA § 502 and conflict preemption

under ERISA § 514. The parties agree that claims in this case raise questions concerning conflict

preemption.

       Section 514 states that ERISA “shall supersede any and all State laws insofar as they

may . . . relate to any employee benefit plan.” 29 U.S.C. § 1144(a). Although the Supreme Court

has rejected “uncritical literalism” in applying this section, Gobeille v. Liberty Mut. Ins. Co., 136

S. Ct. 936, 943 (2016), it has “long acknowledged that ERISA’s pre-emption provision is ‘clearly

expansive.’” Cal. Div. of Labor Standards Enforcement v. Dillingham Const., N.A., Inc., 519 U.S.

316, 324 (1997) (noting that the preemption provision has “a ‘broad scope,’ and an ‘expansive

sweep;’ and it is ‘broadly worded,’ ‘deliberately expansive,’ and ‘conspicuous for its breadth.’”



                                                  4

         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 4 of 8 Document 40
(citations and alterations omitted)). The Court has found that a law “relates to” an ERISA plan “if

it has a connection with or reference to such a plan.” Shaw v. Delta Air Lines, Inc., 463 U.S. 85,

96–97 (1983). Applying these principles, the Court has described two categories of state laws that

ERISA preempts:

       First, ERISA pre-empts a state law if it has a “reference to” ERISA plans. To be
       more precise, where a State’s law acts immediately and exclusively upon ERISA
       plans or where the existence of ERISA plans is essential to the law’s operation, that
       “reference” will result in pre-emption. Second, ERISA pre-empts a state law that
       has an impermissible “connection with” ERISA plans, meaning a state law that
       governs a central matter of plan administration or interferes with nationally uniform
       plan administration. A state law also might have an impermissible connection with
       ERISA plans if acute, albeit indirect, economic effects of the state law force an
       ERISA plan to adopt a certain scheme of substantive coverage or effectively restrict
       its choice of insurers.

Gobeille, 136 S. Ct. at 943 (internal quotation marks, citations, and alterations omitted).

       As an initial matter, Plaintiffs assert that ERISA only preempts claims brought by plaintiffs

who have standing to sue under ERISA.           Only plan participants, plan beneficiaries, plan

fiduciaries, and the Secretary of Labor have standing to pursue ERISA claims. See 29 U.S.C.

§ 1132(a)(3). There is no dispute that Plaintiffs lack standing to sue under ERISA since they are

not plan participants, beneficiaries, or fiduciaries. Plaintiffs maintain that, if ERISA is found to

preempt their state law claims, they would not have an avenue to redress their injuries.

       The Seventh Circuit has held that “the availability of a federal remedy is not a prerequisite

for federal preemption.” Lister v. Stark, 890 F.2d 941, 946 (7th Cir. 1989); see also Rice v.

Panchal, 65 F.3d 637, 641 (7th Cir. 1995) (noting that ERISA “displaces state claims that it does

not necessarily replace with federal claims” (citation omitted)). Congress intended for ERISA to

provide the exclusive means of obtaining redress for matters relating to benefit plans, and ERISA’s

goal was to “ensure that plans and plan sponsors would be subject to a uniform body of benefits

law.” Ingersoll-Rand Co. v. McClendon, 498 U.S. 133, 142 (1990). The goal of uniformity and

                                                 5

         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 5 of 8 Document 40
predictability would be undermined if plaintiffs are permitted to obtain remedies under state law

that Congress rejected in ERISA. In short, ERISA may preempt a plaintiff’s state law claim

regardless of whether ERISA provides an avenue for the plaintiff to obtain relief. Indeed, ERISA

preemption turns on whether a plaintiff asserts a claim that is grounded in duties arising out of

ERISA, not whether the plaintiff has statutory standing to assert a claim under ERISA. The court

therefore rejects Plaintiffs’ assertion that their claims are not preempted merely because they

cannot obtain relief under ERISA and now turns to whether Plaintiffs’ claims are preempted.

       The Director and Officer Defendants assert that ERISA preempts Plaintiffs’ claims against

them because those claims relate to and depend on the Appvion ESOP, which is an ERISA-

governed plan. See 29 U.S.C. § 1002(34). Plaintiffs assert that they are pleading their claims

based on the corporate fiduciary duties owed by directors and officers to their companies in

general, not on the Director and Officer Defendants’ ERISA-based fiduciary duties. Citing Barry

v. Trustees of the International Association Full-Time Salaried Officers and Employees of Outside

Local Unions and District Counsel’s (Iron Workers) Pension Plan, 404 F. Supp. 2d 145, 151

(D.D.C. 2005), Plaintiffs assert that, because ERISA acknowledges “that individuals may be both

ERISA plan fiduciaries and officers or other employees in a corporation,” their separate fiduciary

obligations imposed under ERISA are irrelevant to Plaintiffs’ claims of breaches of corporate

fiduciary duties. Pls.’ Br. at 28, Dkt. No. 28. Recognizing that not every business decision of an

individual who is both a plan administrator and an employer will implicate the individual’s ERISA

fiduciary obligations, ERISA imposes fiduciary obligations only when an individual “exercises

any discretionary authority or discretionary control respecting management of such plan or

exercises any authority or control respecting management or disposition of its assets.” 29 U.S.C.

§ 1002(21).



                                                6

         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 6 of 8 Document 40
       In this case, Plaintiffs’ allegations relate to the Director and Officer Defendants’

management or administration of the ESOP and the alleged breaches of their ERISA-governed

fiduciary duties and obligations. Plaintiffs allege that the Director and Officer Defendants

“artificially and materially inflated” the value of the PDC stock by intentionally providing

inaccurate information to the ESOP’s valuation firms, they knew that the stock was being over

valued but did nothing to stop it, and they improperly forgave intercompany debt and borrowed

money from Appvion to fund the ESOP’s repurchase obligations. Compl. ¶¶ 1, 3–8, 113–20, 393–

95, 400–01, 404, 409, 422–25, 431–33. ERISA imposes specific duties on ESOP fiduciaries

regarding stock valuations and requires that fiduciaries monitor and fund repurchase obligations

as set out in the plan’s governing documents. See Keach v. U.S. Tr. Co., 419 F.3d 626, 636–37

(7th Cir. 2005) (“A fiduciary must investigate the expert’s qualifications, provide the expert with

complete and accurate information, and make certain that reliance on the expert’s advice is

reasonably justified under the circumstances.”); see also Fish v. GreatBanc Tr. Co., No. 09-cv-

1668, 2016 WL 5923448, at *14 (N.D. Ill. Sept. 1, 2016). The Director and Officer Defendants’

duties are not independent of ERISA, as they are based on obligations under the ESOP, an ERISA-

governed plan, and would not exist absent the plan. Plaintiffs’ claims are grounded in the Director

and Officer Defendants’ ERISA-related duties, not their general corporate duties, and “relate to”

the ESOP.     Therefore, ERISA preempts Plaintiffs’ claims against the Director and Officer

Defendants.

       Argent and Stout assert that the aiding and abetting claims against them also “relate to” the

ESOP and are thus preempted by ERISA because Plaintiffs’ claims are based on their performance

of their plan-related duties. Plaintiffs claim that Argent and Stout aided and abetted the Director

and Officer Defendants’ breaches of fiduciary duties. Compl. ¶¶ 414, 418. Plaintiffs’ claims



                                                7

         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 7 of 8 Document 40
against Argent and Stout are premised on the existence of the ERISA plan and relate to the plan’s

administration. In their complaint, Plaintiffs challenge Argent’s conduct in discharging its duties

as the ESOP Trustee in determining the fair market value of PDC’s common stock. Id. ¶ 113.

Argent’s duties as the ESOP Trustee are governed by ERISA and are central to the plan’s

administration. Argent engaged Stout as an independent appraiser to prepare fair market value

determinations of the plan’s stock holdings, an ERISA plan–required function that was crucial to

the ESOP’s administration. See id. ¶¶ 10, 112. Plaintiffs’ claims of aiding and abetting, at their

cores, are premised on errors in administering an ERISA plan. Because Plaintiffs’ claims against

Argent and Stout are predicated on conduct governed by ERISA, those claims are preempted and

must be dismissed.

                                        CONCLUSION

       For these reasons, the defendants’ motions to dismiss are GRANTED. Plaintiffs’ state law

claims against the defendants are dismissed as preempted by ERISA. This case is dismissed. The

Clerk is directed to enter judgment accordingly.

       SO ORDERED at Green Bay, Wisconsin this 28th day of August, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge




                                                   8

         Case 1:19-cv-01561-WCG Filed 08/28/20 Page 8 of 8 Document 40
